PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TaylorBaby, LLC
Application No. 14/635,130
Filed: 2 Mar 2015
For: Flavored Wipe and Dispensing System

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed May 16, 2022.  

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be filed within TWO (2) MONTHS from the mail date of this decision. The request should be titled “Renewed Petition under 37 CFR 1.137(a)” or applicant may submit the appropriate petition form – PTO/SB/64. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. No additional petition fee is required for the filing of a renewed petition.

This application became abandoned on September 1, 2018, for failure to file a timely and proper reply to the non-final Office action mailed May 31, 2018. The non-final Office action set a three-month shortened statutory period from the May 31, 2018 mailing date of the Office action to reply. No extensions of time were obtained under the provisions of 37 CFR 1.136(a). On January 28, 2019, the Office mailed a Notice of Abandonment. 

Pursuant to 37 CFR 1.33(b):

Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

Any follow-on documents, such as a petition or response to outstanding Office communication, filed in the application, must be signed in accordance with 37 CFR 1.33(b). A patent practitioner must represent an applicant, who is a juristic entity. See 37 CFR 1.31.

In this application, the applicant is TaylorBaby, LLC, Inc., a juristic entity. As stated in 37 CFR 1.33(b), a registered patent practitioner must sign correspondence with the USPTO such as the petition under 37 CFR 1.137(a) to revive the application and the reply to the Office action on behalf of the juristic entity, TaylorBaby, LLC, Inc. It does not appear that Dannielle R. Stangler is a registered patent practitioner. Therefore, the petition under 37 CFR 1.137(a) and the accompanying statement are not properly signed in accordance in 37 CFR 1.31 and 1.33(b). The Office will not address the specific merits of an unsigned or improperly signed petition. For this reason, the Office must dismiss the petition under 37 CFR 1.137(a) without consideration of the merits.

The Office reminds applicant that a petition to revive under 37 CFR 1.137 must be accompanied by, inter alia, the required reply. The required reply to a non-final rejection based on nonstatutory double patenting must include both a terminal disclaimer AND a request for reconsideration of the rejections based on the submission of the terminal disclaimer. 

In addition, where a petition under 37 CFR 1.137(a) is filed more than two years after the date of abandonment of an application, the USPTO will require additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Any statement regarding the extended period must provide a detailed explanation of the facts and circumstances surrounding the delay in support of a conclusion that the entire period of delay was unintentional. Details regarding: (1) the cause of the failure to timely file the required reply that resulted in abandonment, (2) when (approximate date) and how the abandonment was discovered, and (3) the delay between discovery of abandonment and filing of the petition under 37 CFR 1.137(a) are of particular relevance. Petitioner should provide relevant dates and identify responsible parties where appropriate. See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The Office cannot enter the request to change the correspondence address filed on May 16, 2022, because it is not properly signed by a patent practitioner of record. Any change of the correspondence address of record must be signed by a patent practitioner on behalf of a juristic entity. If applicant wishes to receive correspondence at a different address from the address of record in the USPTO, applicant should file a change of correspondence address signed by a patent practitioner. The Office is mailing a courtesy copy of this decision to the address noted on the petition. However, until otherwise instructed, the Office will mail all future correspondence regarding this application solely to the address of record.  




Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Cc:	Danielle R. Stangler
3857 Sunridge Terrace Dr.
Castle Rock, CO 80109